UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK VIP TRUST -VIP GLOBALHARD ASSETS FUND (Exact name of registrant as specified in its charter) 335 Madison Avenue - 19th Floor, New York, N.Y. (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer VIP GlobalHard Assets Fund 335MadisonAvenue - 19 th Floor New York, N.Y. 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. VIP GLOBAL HARD ASSETS FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.9% Australia: 1.0% Woodside Petroleum Ltd. # Brazil: 1.9% Petroleo Brasileiro S.A. (ADR) Canada: 12.7% Brazilian Resources, Inc. * # - First Quantum Minerals Ltd. IAMGOLD Corp. (USD) Kinross Gold Corp. Kinross Gold Corp. (USD) Osisko Mining Corp. * Pacific Rubiales Energy Corp. * Petrolifera Petroleum Ltd. * R Red Back Mining, Inc. * Suncor Energy, Inc. TimberWest Forest Corp. * Kazakhstan: 1.5% KazMunaiGas Exploration Reg S (GDR) # Kuwait: 1.2% Kuwait Energy Co. K.S.C.C. * # R Norway: 1.4% Seadrill Ltd. # United Kingdom: 9.7% Afren PLC * # African Minerals Ltd. * # African Minerals Ltd. * # R BHP Billiton PLC # Heritage Oil Ltd. * # Randgold Resources Ltd. (ADR) Rio Tinto PLC (ADR) Vedanta Resources PLC # Xstrata PLC # United States: 70.5% AK Steel Holding Corp. Alpha Natural Resources, Inc. * Anadarko Petroleum Corp. Apache Corp. Archer-Daniels-Midland Co. Berry Petroleum Co. Brigham Exploration Co. * Cameron International Corp. * Cimarex Energy Co. Concho Resources, Inc. * Consol Energy, Inc. Crimson Exploration, Inc. * Dril-Quip, Inc. * Ellora Oil & Gas, Inc. * # R EOG Resources, Inc. EQT Corp. Far East Energy Corp. * Far East Energy Corp. Warrants * # R (1.25, expiring 12/22/14) Freeport-McMoRan Copper & Gold, Inc. General Electric Co. Green Plains Renewable Energy, Inc. * Halliburton Co. Holly Corp. Key Energy Services, Inc. * Louisiana-Pacific Corp. * Mariner Energy, Inc. * Massey Energy Co. Monsanto Co. MYR Group, Inc. * Newfield Exploration Co. * Noble Corp. Noble Energy, Inc. NRG Energy, Inc. * Occidental Petroleum Corp. Oceaneering International, Inc. * Penn Virginia Corp. Petrohawk Energy Corp. * Pioneer Natural Resources Co. Questar Corp. Quicksilver Resources, Inc. * Schlumberger Ltd. Steel Dynamics, Inc. Terex Corp. * Transocean, Inc. * Weatherford International Ltd. * Total Common Stocks (Cost: $763,339,536) MONEY MARKET FUND: 0.0% (Cost: $136,857) United States: 0.0% AIM Treasury Portfolio - Institutional Class Total Investments: 99.9% (Cost: $763,476,393) Other assets less liabilities: 0.1% NET ASSETS: 100.0% ADR American Depositary Receipt GDR Global Depositary Receipt USD United States Dollar The aggregate cost of investments owned for Federal income tax purposes is $776,389,483 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $118,247,283, which represents 11.5% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $17,731,218, or 1.7% of net assets. Reg S Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. Restricted securities held by the Fund are as follows: Acquisition Number Acquisition % of Security Date of Shares Cost Value Net Assets African Minerals Ltd. 1/21/2010 0.0% Ellora Oil & Gas Co. (a) 6/30/2006 Far East Corp. Warrants 12/22/2009 - Kuwait Energy Co. KSCC(a) 8/6/2008 Petrolifera Petroleum Ltd. 3/7/2005 Petrolifera Petroleum Ltd. 5/2/2007 1.7% (a) - Illiquid security % of Summary of Investments by Industry (unaudited) Investments Value Basic Industry 0.3% Capital Goods Chemicals Energy Industrial Metals Paper and Forest Precious Metals Total Common Stocks Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Australia $- $- Brazil - - Canada - - Kazakhstan - - Kuwait - - Norway - - United Kingdom - United States Money Market Fund: United States - - Total The following table reconciles the valuation of the Fund's Level 3 investment securities and related transations during the three month period ended March 31, 2010: Balance as of 12/31/09 Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of level 3 - Balance as of 3/31/10 See Note to Schedule of Investments VIP GlobalHard Assets Fund Note to Schedule of Investments March 31, 2010 (unaudited) Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Fund's pricing time (4:00 p.m. Eastern Time) but after the close of the securities primary market, are valued using methods approved by the Board of Trustees. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Fund may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Futures are valued using the closing price reported at the close of the respective exchange. Forward foreign currency contracts are valued at the spot currency rate plus an amount (points), which reflects the differences in interest rates between the U.S. and foreign markets. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. Short-term investments held as collateral for securities loaned are valued at net asset value. In accordance with Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157 Fair Value Measurements ("ASC 820"), the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. ASC 820 establishes a hierarchy that prioritizes inputs to valuation methods used to measure fair value and requires additional disclosures about these valuation measurements. The hierarchy gives highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchyare described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)VIP GlobalHard Assets Fund By /s/ Bruce J. Smith, Chief Financial Officer,VIPGlobalHard Assets Fund Date: May 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Derek S. van Eck, Chief Executive Officer,VIP GlobalHard Assets Fund Date: May 31, 2010 By /s/ Bruce J. Smith, Chief Financial Officer,VIP GlobalHard Assets Fund Date: May 31, 2010
